DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I; claims 1-18, 26-28 in the reply filed on 03/22/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 12-18, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over 

Lyu et al US 20210036822/ Provisional 62,881211 in view of Kim et al US 2020005370.

As to claims 1, 26, Lyu teaches an apparatus for wireless communications at a first user equipment (UE) (see fig. 2A, 110), comprising: a processor (see fig. 2A, 200, paragraph 104); memory coupled with the processor (see fig. 2A, 208, paragraph 107); and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a sidelink communications link with a second UE (see fig. 2A; 180, paragraph 0113) and transmit the sidelink message to the second UE using the one or more transmission beams based at least in part on the transmission beam information (see paragraph 0174). Lyu fails to teach receive, from a network device, transmission beam information for a sidelink message to be transmitted from the first UE to the second UE, the transmission beam information comprising an indication of one or more transmission beams for transmission of the sidelink message. Kim teaches receive, from a network device, transmission beam information for a sidelink message to be transmitted from the first UE to the second UE, the transmission beam information comprising an indication of one or more transmission beams for transmission of the sidelink message (see fig. 7, base station; s700, 710, paragraphs 0107-0109, s730,740, paragraphs 0113, 0114). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Kim into the system of Lyu in order to provide a method for sidelink communication in communication system.
As to claims 2, 27, the combination of Lyu and Kim teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the network device, a set of beam parameters for a set of transmission beams for sidelink communications between the first UE and the second UE, the set of transmission beams comprising the one or more transmission beams (see Lyu 0174).
As to claims 12, 13, the combination of Lyu and Kim teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the network device, measurement information associated with sidelink communications between the first UE and the second UE, wherein the transmission beam information is based at least in part on the measurement information a beam report that indicates one or more measurement parameters for a pair of transmission beams at the first UE (see Lyu paragraph 0215, 0221).
As to claim 14, the combination of Lyu and Kim teaches wherein the one or more measurement parameters comprise a rank indicator, a signal to interference plus noise ratio, a spectral efficiency, a cross-beam interference metric, or any combination thereof (see Lyu paragraph 0174).
As to claim 15, the combination of Lyu and Kim teaches wherein the instructions to receive the transmission beam information are executable by the processor to cause the apparatus to: receive the transmission beam information via downlink control information (DCI), radio resource control (RRC) signaling, or a medium access control (MAC) control element (MAC-CE) (see Lyu paragraphs 0114, 0116, 0155).
As to claim 16, the combination of Lyu and Kim teaches wherein the transmission beam information comprises beam identifiers and a time-frequency resource configuration for each of the one or more transmission beams (see Lyu paragraphs 0149, 155).
As to claim 17, the combination of Lyu and Kim teaches wherein the first UE and the second UE are configured for multiple-input multiple-output (MIMO) communications via the sidelink communications link (see Lyu fig. 1, 110a-c, paragraph 0095).
As to claim 18, the combination of Lyu and Kim teaches wherein the network device comprises a cellular base station or a controlling UE (see Lyu fig. 1, 170 a,b, paragraph 0095).
3.	Claims 3, 4, 7-11, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et 

al US 20210036822/ Provisional 62,88121 in view of Kim et al US 2020005370 further in view of Go et al 20220166484.

As to claim 3, the combination of Lyu and Kim fails to teach wherein the instructions to transmit the set of beam parameters are executable by the processor to cause the apparatus to: transmit beam shape information for the set of transmission beams. Go teaches wherein the instructions to transmit the set of beam parameters are executable by the processor to cause the apparatus to: transmit beam shape information for the set of transmission beams (see paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Go into the system of Lyu and Kim in order to provide a method for transmitting a physical uplink shared channel in wireless communication system.
As to claim 4, the combination of Lyu, Kim and Go teaches wherein the instructions to transmit the set of beam parameters are executable by the processor to cause the apparatus to: transmit panel orientation for one or more antenna panels associated with the set of transmission beams (see Go paragraphs 0560, 0562, 0564, 0566).
As to claim 7, the combination of Lyu, Kim and Go teaches wherein the instructions to transmit the set of beam parameters are executable by the processor to cause the apparatus to: transmit beam identifiers for the set of transmission beams (see Lyu paragraphs 0149, 155).
As to claim 8, the combination of Lyu, Kim and Go teaches wherein the instructions to transmit the set of beam parameters are executable by the processor to cause the apparatus to: transmit codebook information for the set of transmission beams (see Go paragraph 0018).
As to claim 9, the combination of Lyu, Kim and Go teaches wherein the instructions to transmit the set of beam parameters are executable by the processor to cause the apparatus to: transmit beam shape information specific to a beam identifier for each antenna panel of the first UE (see Lyu paragraphs 0149, 155).
As to claims 10, 28, the combination of Lyu and Kim teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the network device, a set of beam pairs for a set of transmission beams for sidelink communications between the first UE and the second UE. The combination of Lyu and Kim fails to teach wherein each of the set of beam pairs corresponds to a spatially separated pair of transmission beams at the first UE. Go teaches wherein each of the set of beam pairs corresponds to a spatially separated pair of transmission beams at the first UE (see Go paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Go into the system of Lyu and KIm in order to provide a method for transmitting a physical uplink shared channel in wireless communication system.
As to claim 11, the combination of Lyu, Kim and Go teaches wherein the instructions to transmit the set of beam pairs are executable by the processor to cause the apparatus to: transmit respective transmission beam identifiers for each pair of transmission beams of the set of beam pairs (see Lyu fig. 11, 1120, 1130, 0174, 0222-0224).
4.	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et  al US 

20210036822/ Provisional 62,88121 in view of Kim et al US 2020005370 further in view of Khoryaev et al 11,317,415.

As to claims 5, 6, the combination of Lyu and Kim fails to teach wherein the instructions to transmit the set of beam parameters are executable by the processor to cause the apparatus to: transmit geometric location of one or more antenna panels associated with the set of transmission beams and transmit a relative location of one or more antenna panels associated with the set of transmission beams with respect to the first UE. Khoryaev teaches to transmit geometric location of one or more antenna panels associated with the set of transmission beams and transmit a relative location of one or more antenna panels associated with the set of transmission beams with respect to the first UE (see col. 37, lines 59- col. 38, line 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Khoryaev into the system of Lyu and Kim in order to provide a method for sidelink communication using directional antenna.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00 AM-5:00 PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649